Ru'ssell, C. J.,
concurring specially. Under our law all persons are divided into two classes, natural and artificial. A corporation is not a natural person, but a creature of the law, an artificial person. A corporation is made by law by the transformation of natural persons, or a natural person, into the artificial person called a corporation. A natural person is entitled to perform any act which may be lawfully performed by any other natural person. A corporation, in its application for existence, is confined to the exercise of those rights and privileges only which are specified in its application for charter if approved by the State, acting in cases of charters granted by the superior court through the-judge of the superior court. In a natural person, the functions which he is authorized to perform in his relations to his fellows are not arbitrarily-limited. He may carry on any given business or calling in accordance with the general rules of law for an unlimited time, or until senility or death overtakes him. The period of existence of such corporations as- the one involved in this case, which was granted by the superior court, is twenty years, with a provision that the charter may be revived at any time within five years if the corporation whose charter has expired continued in the specific business which the' corporation was originally created to perform, in ignorance of *309the fact of such expiration. This is permissible only in one instance, which is, “said charter may be revived . . by a judgment of the superior court of the county of residence of the original corporation, in the same manner as the original charter was procured, at any time within five years from the date of such expiration.” As the statute requires that the reviver be obtained in the same manner as the original charter was procured, it becomes necessary to inquire how the original charter was procured. In this instance it appears from the record that the original charter was granted upon the petition of certain natural persons asking to be made an artificial person. If this revival must be obtained in the same manner, it inevitably follows that the petition for revival could not be made in the name of an artificial person admittedly and confessedly dead. A corporation, which is an artificial person, has not yet been given a right like this, which does not appertain to a natural person. The law, by providing that application for the revival of a charter in the same manner as the original charter of the deceased corporation was obtained, had in view the fixed principle of law above stated, and which is applicable to natural persons. It is therefore very evident that the trial judge, for this reason, did not err in his judgment granting an interlocutory injunction. Nor did the court err in overruling the demurrer to the petition. All of the defendants, as alleged by the petitioner, were attempting to have the corporation of the Nat Kaiser Investment Company revived. Two of the parties named are alleged to be citizens of DeKalb County. In these circumstances the fact that Herbert Kaiser and Mrs. Helen Kaiser Schwab were joint defendants in the petition, and that substantial relief was prayed against them, clearly gave jurisdiction to the superior court of DeKalb County to adjudicate the question whether they should be permitted to further prosecute the pending action for revival. It is immaterial in the adjudication of the issue before the court that the law provides that a charter, if defunct, must be revived in the county where it was originally granted; for the petition states that the attempt to revive was filed in the superior court of Fulton County. The superior court of Fulton County alone can .revive or refuse to revive the charter of Nat Kaiser Investment Company. But, according to the allegations of the petition, the presence of the Nat Kaiser Investment Company (which being dead can make no ap*310peal to tbe courts on earth or in heaven) as one of the defendants, was properly held by the trial judge to be of no importance. The only question before the court was whether the defendants were entitled to a reviver in any event, because they had not continued in the allotted business of the corporation in ignorance of the fact that the charter had expired. The allegation of the petition that the defendants were not ignorant of the fact that the charter of the corporation had expired was not subject to general demurrer. The court did not err in retaining the action in court over the objection that the petition set forth no cause of action, or upon the ground that the petitioner had an adequate remedy at law. Nor does the overruling of the special grounds of demurrer require a reversal of the judgment of the court below. The portions of the petition sought to be attacked by special demurrers may still be the subject-•matter of amendment upon the trial. It is true, as a general rule, that in the grant of charters to those corporations whose creation is by law placed within the jurisdiction of the superior court, that court is not subject to review or any interference by objectors. Nevertheless, I am of the opinion that under the requirements of Park’s Code, § 2823 (i), the petition for reviver must be made in the same manner as an original application for a charter; that is, by natural persons (no matter if the artificial person is to be the successor and bear the same name as the defunct corporation).